Citation Nr: 9916875	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether apportionment to the veteran's estranged wife of 
additional benefits payable for a spouse and one child to was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

On appellate review in August 1996, the Board of Veterans' 
Appeals (Board) determined that it was proper to apportion to 
the veteran's estranged spouse additional benefits payable 
for a spouse and one child.  A separate Board decision 
addressed the veteran's service-connected disabilities.  In 
disagreement, the veteran appealed to the  United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) of Veterans Appeals 
(Court). 

In October 1997, after reviewing the Appellant's May 1997 
Informal Brief and the Appellee's July 1997 Motion for Remand 
and To Stay Further Proceedings, the Court concluded that the 
veteran had abandoned the issues regarding his service-
connected disabilities; however, with respect to the issue 
remaining, the propriety of the apportionment of the 
veteran's additional benefits payable for a spouse and one 
child, the Court concluded that further development was in 
order.  By Order dated September 30, 1997, the Court ordered 
that the issue be remanded for further consideration.

On appellate review in June 1998, the Board remanded the 
claim for additional development.  Upon completing the 
Board's directives and readjudicating the issue on appeal, in 
September 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) confirmed and continued the denial.  

As an aside, in an April 1998 rating decision, after 
reviewing the veteran's temporary claims folder, the RO 
determined that the rating decision of August 27, 1993 was 
clearly and unmistakably erroneous for not properly assigning 
a combined 50 percent evaluation for service-connected 
disabilities, effective from January 1, 1970 and for not 
properly assigning a combined 60 percent evaluation, 
effective from October 29, 1992.  In response, the veteran 
expressed disagreement, arguing that interest payments should 
have accrued over the last twenty-eight years.  The RO 
thereafter issued to the veteran a statement of the case in 
October 1998 and the veteran perfected the appeal in December 
1998.  However, by a letter received in April 1999, the 
veteran withdrew the appeal regarding entitlement to accrued 
payments over the past twenty-eight years.  VA regulations 
provide that an appellant may withdraw an appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(1998).  When an appellant withdraws the appeal, the Board 
may dismiss the appeal because it fails to allege specific 
error of fact or law in the appealed RO determination.  
38 C.F.R. § 20.202 (1998).  Considering the foregoing 
development, the Board finds that the veteran has properly 
withdrawn his appeal and the issue of entitlement to accrued 
interest is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran was provided with reasonable notice of 
evidence required to support his assertions, of the reliance 
proposed to be placed on it, and a reasonable opportunity to 
respond to it.

2.  At the time of the apportionment in question, the veteran 
was not living with his spouse nor was the veteran's son in 
his custody.
 
3.  During the period for which apportioned benefits were 
awarded to the veteran's estranged wife, it was not shown 
that the veteran was reasonably discharging his 
responsibility for the financial support of his estranged 
wife and son.
 
4.  Evidence of record at the time of the award of 
apportioned benefits shows that the veteran's dependents did 
not reside with him and demonstrates "hardship" on the part 
of the veteran's estranged wife and son, while failing to 
demonstrate "undue hardship" on the veteran.



CONCLUSION OF LAW

Apportionment to the veteran's estranged wife of additional 
benefits payable for a spouse and one child was proper.  38 
U.S.C.A. § 5307(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.450(a)(1)(ii), 3.451, 3.500(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all necessary evidence has been received for an 
equitable disposition of the veteran's appeal and adequately 
developed.  Id. 

Review of the record shows that in an October 1993 letter, 
B.L.D., the veteran's estranged spouse, stated that J.D., the 
dependent son of the veteran, was a senior in high school and 
lived with her on a permanent basis.  B.L.D. also stated that 
the veteran did not pay support and refused to pay court-
ordered child support.  She requested an apportionment of 
disability benefits for J.D. and herself.  She added the 
veteran was a physician earning in excess of $100,000 
annually.  

To support her claim, B.L.D. submitted a Financial Status 
Report, showing a total monthly net income of $1,300 and 
total monthly expenses of $1,285; copies of her 
identification card as well as a copy of her son's 
identification card; a copy of her December 1992 Rental 
Agreement; an Individual Retirement Account statement showing 
a market value of $6,429 in September 1993; a copy of account 
information associated with the BankAmericard; a copy of an 
October 1993 payment stub from her employer, showing she 
earned $651.46 that pay period; a copy of her Farmer's 
Insurance Premium, showing that the six month renewal premium 
amount was $544.90; and a copy of the veteran's and her 1992 
joint income tax return.  The appellant also submitted copies 
of her W-2 wage and tax statement from 1992, showing an 
earned income of $3,030 from Lake Havasu Pediatrics and 
$258.56 from Mohave State Board, as well as a written 
statement of the veteran's expenses.  

In a November 1993 notification letter, VA told the veteran 
that they had received a request for an apportionment (a 
share) of his VA benefits for his dependents not living with 
him.  To help determine the matter, VA asked the veteran to 
(1) itemize his monthly income from all sources and identify 
each source; (2) show the value of all his property, such as 
stocks, bonds, bank accounts or real estate; (3) provide a 
list of the average monthly expenses for himself and for all 
dependents living with him; (4) and if he had remarried, show 
his spouse's monthly income.  The information was to be 
received within 60 days.  The veteran was also told that a 
withholdings in the amount of $51 was being withheld from VA 
benefits.  Within the same month, VA also told B.L.D. that 
her claim for an apportionment was being considered, but to 
help in making a decision, she should complete a VA Form 21-
674, Request for Approval of School Attendance, for J.D.

In response, J.D. submitted a letter stating that he was an 
18-year-old high school student.  He also submitted a copy of 
his high school grade report for the first 9-week period of 
his senior year; a pay stub from Mudshark Pizza Incorporated, 
showing that he had earned a year to date net pay of $712.51; 
and a copy of a Request for Attendance of School Attendance, 
showing that he was a full-time student with a net worth of 
$300.  He indicated he only worked during the summer.  

The veteran submitted November 1993 statements, in which he 
stated his monthly income was $2,445.44 and monthly expenses 
totaled $2,440.32.  His expenses included a mortgage payment 
of $1,370.56, loan repayment (line of credit) of $313; and 
child support of $1,000.  The veteran added his home had an 
appraisal value of $153,800, and he had an individual 
retirement account in the amount of $11,261.92 and SEP of 
$21,805.29.  The veteran listed his salary from February to 
October 1993 as $22,009 ($17,419 from office and $4,590 from 
VA disability).  His expenses during that period totaled to 
$21,962.91 and consisted of the following: $150 for 
alcoholics anonymous; $2,317.00 for automobile expenses; 
$3,012.85 for credit card expenses; $730 for cleaning and 
$108 clothing; $216 for his computer; $170.75 for dental 
expenses; $226.96 for education; $1,604.77 for electric; 
$2,577.14 for groceries; and $198 for health insurance 
totaling.  The veteran's expenses also consisted of $42.00 
for crystal; $1,810.38 for landscaping; $421 for a loan; 
$1913.90 for medical expenses; $643.54 for telephone 
services; $609.03 for pool; $53.00 for repairs/appliances; 
$300 for support; $432 for a television; and $172 for water 
and $156 for water softener.  The veteran also disagreed with 
the granting of apportionment benefits because his ex-spouse 
already received $1000 in child support.  It is also noted 
that the veteran stated that he wanted a hearing if this 
apportionment is granted.  

In January 1994, the RO granted an apportionment, effective 
from November 1, 1993.  The RO reasoned in view of the fact 
that the veteran failed to supply any information that 
indicated an apportionment of his benefits would cause undue 
hardship, the apportionment should be granted.  The RO, 
however, told the veteran if, in the future, he supplied 
evidence to the contrary, the apportionment would be 
reconsidered.  B.J.D. and the veteran received notice of the 
determination.  As noted above, the veteran perfected an 
appeal therefrom.  

The record thereafter shows in a March 1994 Superior Court 
Order, the veteran was ordered to pay $1,500 in back child 
support on or before April 15, 1994 and pay maintenance of 
$1,000 each month until a final decree was rendered.  B.L.D. 
was ordered to pay child support in the amount of $179.  By 
an April 1994 letter, the veteran told VA that his son lived 
with him as of February 1994.  

In an October 1994 letter, B.L.D. explained after 9 months of 
being separated from the veteran and after not receiving 
child support for J.D., she filed for and received a court 
order for child support in the amount of $1,000 per month.  
The payments were effective from August 1993, although from 
August to October, the veteran failed to make payments in a 
timely fashion.  B.L.D. stated she was unsure from month to 
month whether payments would be made.  In addition, on J.D.'s 
18th birthday, the veteran told his son that he would no 
longer pay child support, regardless of his high school 
attendance.  Based on the foregoing, B.L.D. stated she 
applied for benefits.  She added from October to December 
1993, child support payments were never made in a timely 
fashion, and as such, she was entitled to apportionment.  

To support her contentions, B.L.D. submitted a copy of a 
November 1994 Superior Court Order, showing that the 
veteran's child support payments typically were made in an 
untimely fashion; a copy of an income spread sheet for the 
veteran's tax return, which shows that he received a net 
income of $90,165 in 1992 and a net income of $105,988 in 
December 1993.  B.L.D. also submitted copies of canceled 
checks extending from April 1994 to May 1994 showing that she 
had paid for J.D.'s clothing, graduation invitations, prom 
clothing, photographs, shows, automobile insurance, and other 
miscellaneous expenses.  Copies of child support payments 
payable to the veteran and a copy of a canceled check 
received from the veteran, indicating that the child support 
payment for June 1994 was made in July 1994 were also 
submitted.

In October 1994, the veteran had a hearing.  At his hearing, 
the veteran submitted copies of child-support-payment checks 
written by him to his estranged wife beginning from August 
1993 and extending to August 1994.  The checks were written 
in the amount of $1,000 and designated as "child support."  
Most of the checks were dated after the first day of the 
month.

After reviewing the foregoing evidence of record, by a 
January 1995 letter, the RO proposed to terminate running 
apportionment, effective from April 1, 1995.  The RO reasoned 
that the evidence demonstrated that the veteran reasonably 
contributed to the support of his estranged wife and son; 
therefore, the proposal to terminate apportionment benefits 
was warranted.  

In a letter received in February 1995, the veteran again 
expressed disagreement with the granting of apportionment 
benefits.  The veteran stated he had met his financial 
obligations and benefits should be discontinued immediately.  
He also proposed that his estranged spouse should repay 
monies to him via VA.  The veteran argued the funds B.L.D. 
received were obtained by fraudulent misrepresentation and 
had caused him mental distress and financial hardships.  In a 
follow-up letter, dated in March 1995, the veteran conceded 
that some of the child support payments were late, but he 
explained that did not have the money to pay because of debt 
created by his spouse as she allegedly refinanced their home 
and increased their credit card debt.  The veteran also 
stated he was paying for his son's hospitalization and had 
undergone surgery in April 1994.  

The evidence of record also consists of the veteran and his 
estranged wife's 1992 and 1993 income tax returns, showing 
that their adjusted gross income was $95,599 in 1992 and the 
veteran's 1993 income tax return showing that his adjusted 
gross income was $61,575 in 1993.  The veteran also submitted 
an April 1994 canceled check in the amount of $1000 for child 
support. 

The law governing apportionment of a veteran's VA benefits 
provides that all or any part of the pension, compensation, 
or emergency officer's retirement pay payable on account of 
any veteran may be apportioned where the veteran is not 
residing with his or her spouse, or if the veteran's children 
are not residing with the veteran, and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's or children's support.  No apportionment is to be 
made where the veteran, the veteran's spouse (when paid "as 
wife" or "as husband"), surviving spouse, or fiduciary is 
providing for dependents.  Additional benefits for such 
dependents are to be paid to the veteran, spouse, surviving 
spouse, or fiduciary.  38 U.S.C.A. § 5307(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.450 (1998).
 
Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension, 
compensation, emergency officer's retirement pay, or 
dependency and indemnity compensation may be specially 
apportioned between the veteran and his or her dependents, or 
the surviving spouse and children, on the basis of the facts 
in the individual case, as long as it does not cause undue 
hardship to the other persons in interest, except as to those 
cases governed by 38 C.F.R. § 3.458(b) and (c) (1998).  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as: the amount 
of VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her, while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451 (1998).

In the present case, it is clear that, at least as of October 
1993, the veteran was living apart from his estranged wife 
and son.  It is also clear that the veteran's son, J.D., was 
residing with the veteran's estranged wife and attending high 
school.  See generally 38 C.F.R. § 3.57 (1998).  The record 
also shows that in October 1993, the veteran's estranged wife 
maintained that the veteran did not pay child support and 
because of his failure to make payment, she experienced undue 
financial hardship.  To substantiate her claim, the veteran's 
estranged wife submitted a financial status report showing 
that her monthly net income almost met her total monthly 
expenses.  She also submitted supporting documents such as a 
copy of her rental agreement and earning statements to 
substantiate her assertions.  The veteran's dependent also 
submitted supporting documentation illustrating that he was a 
high school student.  In November 1993, the veteran was 
apprised of the request for apportionment and asked to submit 
supporting documentation to determine if apportionment was 
warranted.  In response, the veteran submitted two November 
1993 statements detailing his monthly income and expenses.  
No objective supporting documentation substantiating his 
assertions was received.  Based on the foregoing evidence of 
record, in January 1994, entitlement to apportionment 
benefits was granted.  

In consideration of the foregoing, the Board finds that 
apportionment of additional benefits to the veteran's 
estranged spouse was proper.  The evidence of record 
extending from October 1993 to January 1994 clearly shows 
that the veteran was not residing with his spouse and child 
and at that time, the veteran's estranged wife experienced 
financial hardship.  The objective evidence of record, 
however, does not clearly show that apportionment would cause 
the veteran financial hardship.  Although the veteran 
suggested that his monthly expenses nearly exceeded his 
monthly income, objective evidence substantiating his 
assertions was not submitted.  In addition, at that time, 
there was no objective evidence of record demonstrating that 
the veteran was "reasonably discharging" his responsibility 
for the child's support.  38 C.F.R. § 3.450(a)(1)(ii).  At 
that time, the veteran only indicated that he wanted a 
hearing if apportionment was granted.  He did not indicate 
that he had further evidence to submit with regard to the 
determination of whether to award apportionment.  It was not 
until October 1994 that the veteran submitted copies of 
canceled checks indicating that he had paid child support 
since August 1993.  As such, during the period for which 
apportioned benefits were awarded, entitlement to 
apportionment benefits was proper.  38 U.S.C.A. § 5307; 
38 C.F.R. § 3.450.

The Board is also cognizant of the Court's September 1997 
order which acknowledges the Secretary's request that the 
Board address the issue of whether there was adequate 
compliance with the VA Adjudication Procedure Manual, M21-1, 
part IV; para. 19.05 (hereafter called Manual M21-1).  In the 
order, the Court noted that the Secretary asserted that the 
veteran was not advised, prior to the commencement of 
apportionment, of the need to provide evidence in the form of 
canceled checks and the importance to be placed on that 
evidence.  Instead, the RO requested him to submit evidence 
of monthly income, expenses, and property, and to "[s]tate 
the average monthly amount you give to support your spouse 
and/or children who do not live with you."  The Secretary 
noted that the Board should consider whether there was 
adequate compliance with the Manual 21-1 provision.  

Manual M21-1 provides that the primary obligation of VA is to 
the veteran, but an apportionment may be authorized unless 
the veteran would suffer undue hardship.  Therefore (1) it is 
essential that development be adequate to permit proper 
determination of substantial equity based on the factual 
circumstances of the parties as required for special 
apportionments under 38 C.F.R. § 3.451.  The provision states 
(a) keep the veteran informed of the allegations of need made 
by the dependent and request the veteran to furnish a 
statement as to the amount and frequency of any contributions 
being made to support the dependent or, if none, an 
explanation of the reasons for nonsupport; (b) request both 
the veteran and the dependent to furnish a statement of net 
worth and of annual income and expenses; and (c) if there is 
conflicting information as to the veteran's contributions for 
support and that information is necessary to the 
determination, request proof of the contributions, e.g., 
canceled checks, receipts.  Manual 21-1, para. 
19.05(a)(1)(a)(b)(c).  

At the outset, the Board notes that the Court has held that 
substantive rules, those which have "the force of law and 
narrowly limit administrative action," in Manual 21-1 are 
the equivalent of VA regulations.  Hamilton v. Derwinski, 2 
Vet. App. 671, 675 (1992); Fugere v. Derwinski, 1 Vet. 
App. 103, 107 (1990).  For VA handbooks, circulars, and 
manuals to have the 'force and effect of law' they must (1) 
prescribe substantive rules- not interpretive rules, general 
statements of policy or rules of agency organization 
procedure or practice- and (2) confirm to certain procedural 
requirements.  Rank v. Nimmo, 677 F.2d 692, 698 (1982); see 
also Montalvo v. Brown, 7 Vet. App. 312, 314 (1995); Buzinski 
v. Brown, 6 Vet. App. 360, 369 (1994) quoting Rank v. Nimmo, 
677 F.2d 692, 698 (1982).  The first element requires that 
the rules be legislative in nature, affecting individual 
rights and obligations and the second element requires that 
the agency promulgate the rules pursuant to a specific 
statutory grant of authority and in conformance with the 
procedural requirements imposed by Congress.  Rank, 677 F.2d 
at 698.  If the rules are deemed substantive, VA would be 
required to apply the manual provisions as any other law, as 
the provisions in question would not merely clarify or 
explain an existing rule or statute, but instead would 
broaden the application of a right.  The manual provisions 
thus would have "the force of law and narrowly limit 
administrative action" in that they prescribe what action 
must be taken in the initial levels of adjudication.  
Grovhoug v. Brown, 7 Vet. App. 209, 212 (1994) citing Fugere, 
1 Vet. App. 107 (quoting Carter v. Cleveland, 643 F.2d 1, 8 
(1980)).  

In this case, the Board finds that the provisions of Manual 
21-1, para. 19.05 are not substantive rules.  Paragraph 19.05 
does not purport to prescribe a legislative-type rule.  
Instead, the provision is comprised of general statements of 
agency policy and procedure and does not have the force of 
law or narrowly limit administrative action.  Paragraph 19.05 
of Manual 21-1 is no more than a procedural guideline 
designed to offer general guidance for due process and 
development with apportionment claims.  Paragraph 19.05 does 
not regulate the awarding of benefits in a particular 
instance nor does it implement, rather than interpret, any 
statutory right of election, and thus affect individual 
rights and obligations.  Montalvo, supra.  Paragraph 19.05 
merely provides general statements of agency policy and 
procedure to generally guide VA employees.  

Specifically, Paragraph 19.05(c) does not have the force of 
law and narrowly limit administrative action because it does 
not narrowly prescribe what action must be taken in the 
initial levels of adjudication.  On the contrary, the 
provision is proscribed in a conditional posture in that it 
provides guidance in the event of occurrences.  In effect, 
Paragraph 19.05(c) states "if there is conflicting 
information as to the veteran's contributions for support and 
if that information is necessary to the determination, 
request proof of the contributions, for example, canceled 
checks, receipts."  Manual 21-1, para. 19.05(c).  The 
provision does not limit administrative action or regulate 
the awarding of benefits in a particular instance.  It merely 
offers guidelines if a particular occurrence manifests and if 
it is determined that additional information is necessary.  
Thus, it is no more than a procedural guideline.  See Rank v. 
Nimmo, 677 F.2d 692, 698 (1982); compare with Earle v. Brown, 
6 Vet. App. 558 (1994) (Court found that paragraph 
5.11c(3)(a)-(b) of the M21-1 Manual Part III was more than a 
mere procedural guideline; it affected a substantive right as 
it regulated the awarding of benefits in a particular 
instance: i.e., where a claimant seeks presumptive service 
connection for a radiogenic disease where the claimant 
participated or claimed to have participated, in a radiation-
risk activity).  Thus, there was no enforceable duty by VA to 
specifically advise the veteran of the need to provide 
evidence in the form of canceled checks and the importance to 
be placed on that evidence.  Where the Manual 21-1 serves as 
no more than a procedural guideline designed to offer general 
guidance to VA employees, it is not the equivalent of VA 
regulation.  Thus, the Board is not bound by its procedures.  
See 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 
(1998) (The Board is not bound by manuals, circulars, or 
similar administrative issues).  When considering appeals, 
the Board is only bound by applicable statutes, regulations 
of the VA and precedent opinion of the General Counsel of VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

In addition to the foregoing, the Board notes that the Court 
has held that everyone dealing the Government is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations.  Thus, regulations are binding on all who seek 
to come within their sphere, "regardless of actual knowledge 
of what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  See Velez v. West, 11 Vet. 
App. 148 (1998); Morris (John) v. Derwinski, 1 Vet. App. 260, 
265 (1991).  In light of the foregoing, even though the 
veteran was not specifically advised to submit canceled 
checks to substantiate his claim, he is presumed to have 
actual knowledge of applicable regulations.  Id.  
Nevertheless, as discussed below, in this case, the veteran 
was adequately apprised of his right to submit additional 
evidence which would substantiate his claim.

In this regard, the Board points out that the veteran was 
adequately apprised of his procedural and appellate rights.  
The veteran was advised of his right to a hearing, right to 
representation, notified of the request for apportionment and 
provided with a period of 60 days in which to submit evidence 
for the purpose of showing that apportionment was not proper.  
See generally 38 C.F.R. § 3.103 (1998).  In November 1993, 
the VA advised the veteran of the request for apportionment 
and advised him to submit evidence of monthly income, 
expenses, and property, and to state the average monthly 
amount you give to support your spouse and/or children who 
did not live with him.  In addition, in January 1994, after 
the expiration of 60 days, VA notified the veteran of the 
award of apportionment and again told the veteran that any 
new evidence which he believed would justify a different 
decision should promptly be submitted.  Further, in August 
1994, the veteran was again advised of the opportunity to 
submit additional evidence showing that the adjustment should 
not be made.  It was not until October 1994 that the veteran 
submitted copies of canceled checks showing that he was 
reasonably discharging his duties with regard to child 
support.  In light of the foregoing, the record clearly shows 
that the veteran received adequate notice of his right to 
submit additional evidence.  The Board also notes that a 
hearing was conducted in October 1994.  Considering the 
foregoing, the Board finds that, in compliance with the 
applicable provisions of Section 3.103, the veteran was 
provided with reasonable notice of evidence required to 
support his claim, of the reliance proposed to be placed on 
it, and provided with the applicable opportunity to respond.  
38 C.F.R. § 3.103.  In spite of the foregoing, he failed to 
supply evidence demonstrating that he was reasonably 
discharging his responsibility for support of his estranged 
wife and child and failed to provide evidence demonstrating 
that the apportionment of his benefits to his wife and son 
would result in any under hardship to him.  Under these 
circumstances, the granting of apportionment of his benefits 
to his estranged wife and child was proper.
 
At this time, the Board acknowledges that on the April 1999 
VA Form 646, the veteran's representative argued that the RO 
failed to comply with the Board's August 1996 remand as the 
September 1998 supplemental statement of the case did not 
reference the provisions of 38 C.F.R. §§ 3.103,3.450, and 
M21-1.  The representative also argued that the RO did not 
discuss its initial determination which found that the 
veteran was not reasonably discharging his obligations to his 
dependents.  In this regard, the Board points out that in an 
August 1998 letter, the RO asked the veteran to submit 
additional evidence to substantiate his claim.  The veteran 
was advised to submit canceled checks and income tax returns 
from 1993, 1994, and 1995 to show his business income and 
salary were insufficient to cover his expenses.  The veteran 
was also told that the veteran was important because VA 
relied on it in determining whether an apportionment was 
warranted.  In response, the veteran submitted a copy of a 
canceled check and copies of his 1992 and 1993 federal tax 
returns.  In response, in September 1998, the RO reviewed 
incorporated prior statements of the cases and pertinent law 
and regulation by reference.  The RO then told the veteran 
that his claim remained denied because the record failed to 
show that apportionment created a financial hardship for him, 
whereas his estranged wife demonstrated her financial 
hardship.  The RO also indicates that it reviewed the entire 
evidence of record, as the RO stated that the record showed 
that the veteran's child support payments totaled $10,000, 
thereby indicating that the veteran did not contribute 
payments for an extended period.  Albeit sparse, the Board 
finds that the veteran was adequately apprised of his 
applicable law and regulation and reasons and bases 
associated with his appeal.  See generally, 38 C.F.R. § 19.31 
(1998).  Thus, additional development in this regard is not 
warranted.  

To summarize, in this case, the Board finds that the veteran 
was adequately apprised of his procedural and due process 
rights, and in awarding apportionment benefit, only the 
evidence of record submitted at that time was considered.  
Review of the record during the period for which 
apportionment was awarded shows that in October 1993, the 
veteran was not providing support for his estranged wife and 
son; thus, a request for apportionment of his VA benefits was 
proposed.  Thereafter, the veteran' estranged wife submitted 
a financial report with supporting documentation in support 
of her position and the veteran submitted a financial 
statement.  In addition, at that time, the veteran only 
indicated that he wanted a hearing if apportionment was 
granted.  He did not indicate that he had further evidence to 
submit with regard to the determination of whether to award 
apportionment.  As such, in January 1994, it was determined 
that that portion of the veteran's VA benefits designated for 
support of his wife and son should be apportioned to the 
veteran's estranged wife.  As noted above, thereafter, it was 
not until October 1994 that the veteran submitted copies of 
various canceled checks written by him to his estranged wife 
for the purpose of child support.  Upon submission of the 
canceled checks, VA determined that the veteran had, in fact, 
provided proof that he was reasonably discharging his 
responsibility for the support of his estranged wife and son, 
with that apportionment benefits were subsequently 
terminated.  Based on the foregoing evidence, the Board finds 
that the awarding of apportionment to the veteran's estranged 
wife and child was proper.



ORDER

Apportionment to the veteran's estranged wife of additional 
benefits payable for a spouse and one child was proper.  The 
benefit sought on appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

